      Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 1 of 11



 1   PRICE LAW GROUP
     David Chami, Esq. (AZ Bar # 027585)
 2   8245 N. 85th Way, Suite 4349
     Scottsdale, Arizona 85258
 3   Email: David@pricelawgroup.com
     Phone: (818) 600-5515
 4
     Fax: (818) 600-5415
 5
     RM WARNER, PLC
 6   Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
     8283 N. Hayden Road, Suite 229
 7   Scottsdale, Arizona 85258
     Email: Raees@RMWarnerlaw.com
 8   Phone: (480) 331-9397
     Fax: (866) 961-4984
 9
10   COUNCIL ON AMERICAN-ISLAMIC RELATIONS OF ARIZONA
     Ahmed Soussi. Esq. (AZ Bar # 035741)
11   1819 S. Dobson Road, Suite 214
     Mesa, Arizona 85202
12   Email: Asoussi@cair.com
     Phone: (480) 704-3786
13
     Attorneys for Plaintiffs
14
15
                           IN THE UNITED STATES DISTRICT COURT
16
                                   DISTRICT OF ARIZONA
17
18
19   Mohamed Sabra; and Council on            Case No. CV-20-01080-PHX-SMB
     American-Islamic Relations of Arizona,
20                                            PLAINTIFF’S REPLY IN SUPPORT OF
                   Plaintiffs,                MOTION FOR A PRELIMINARY
21
                                              INJUNCTION
22          vs.
                                              Hearing Set: June 29, 2020.
23   Maricopa County Community College        Time: 9 a.m.
     District; and Nicholas Damask, in his
24   official and individual capacity
25
                   Defendants.
26
27
28
                                              1
         Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 2 of 11



 1                                           Introduction.
 2           Defendants’ Response misses the mark substantively, and mischaracterizes
 3   Plaintiff’s argument and Defendants’ own words. The primary message of the Islamic
 4   Terrorism Module is that Islam mandates terrorism – a position that an informed and
 5   reasonable observer would find hostile to Islam. Defendants ask this Court to replace
 6   express constitutional rights within the First Amendment’s Establishment Clause with their
 7   vague “academic freedom” request. But academic freedom does not permit Damask to
 8   abuse his position of authority and cross the line into hostility – an instruction from the
 9   Ninth Circuit that was clearly omitted in Defendants’ citation to the Farnan case.1
10           Defendants also reduce their gross Establishment Clause violations to mere
11   “educational negligence”, “offensive” and “unpopular” content. The issue is not about
12   differing views, religious debate, teaching methodology, curriculum, or other legitimate
13   artifacts of education. Nor is the injunction about Sabra reading “objectionable” material in
14   Damask’s class. The issue is Defendants are teaching demonstrable hostility towards a
15   religion and that no alternative view exists.
16           Plaintiff CAIR-AZ is entitled to an injunction, based on the facts. If this Court finds
17   that components within Module 6 are likely unconstitutional, then a preliminary injunction
18   is certainly warranted. A continuing Establishment Clause violation is sufficient to show
19   irreparable harm.2 Notably, Defendants utterly failed to identify an iota of harm or hardship
20   that could possibly result from enjoining the limited inflammatory components within
21   Module 6. The Defendants would not be deprived of any academic benefit nor would their
22   students. Furthermore, upholding the Establishment Clause and enjoining Defendants’
23   continuing violations is in the public’s best interest.
24           Contrary to Defendants’ Response, Plaintiffs have a significant likelihood of success
25   based on the facts at bench, which are largely uncontested and demonstrate a clear and
26   1
       See Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 988 (9th Cir. 2011) (“At some
27   point a teacher's comments on religion might cross the line and rise to the level of
     unconstitutional hostility.”).
28   2
       Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 973 (9th Cir. 2002).
                                                      2
         Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 3 of 11



 1   brazen violation of the Establishment Clause.
 2           Defendants also argue that because a case with the same facts has not been decided
 3   under the Establishment Clause, that perhaps the Establishment Clause does not exist. As
 4   diagramed below, the facts of this case are distinguishable from existing case law, and
 5   demonstrate Establishment Clause and Free Exercise claims that are more colorable than
 6   any published case in the Ninth Circuit.
 7           A reasonable observer would not, as Defendants argue, simply see a terrorist’s
 8   motivations or “an analysis of the Islamic texts, traditions, and legal doctrines by which
 9   terrorist organizations justify their actions.” The inflammatory materials do not reflect mere
10   “motivations” and do not present any analysis at all, despite Damask’s email to Sabra
11   stating the contrary. See Damask Email in Doc. 6-6 (“The analysis of their beliefs would
12   come later, once the motivations of the terrorists are understood.”).
13           Thus, the true question for this Court is whether it is likely that Damask’s Islamic
14   Terrorism module has the primary effect of disapproving of Islam.3
15           I.     The Primary Effect of Teaching “ISLAM MANDATES TERRORISM”
                    Is a Clear Disapproval of Islam.
16
17           Defendants’ are mistaken in their argument that the primary effect is not
18   disapproval, and if it is, that academic freedom allows it . “Statements such as ‘[a]ll Muslims
19   are terrorists’ would be perceived by any reasonable Muslim as ‘disapproval of their
20   individual religious choices.’”4 This is the same message Damask spreads through Module
21   6. He literally says that the Quran and the Hadith, the two primary sources of Islam,
22   “mandates”5 the “physical”6 act of “terrorism”7 to support a “war against unbelievers,”8 and
23   that this terrorism mandate “can be traced back”9 to Prophet Muhammad who committed
24   3
       Winter v. Nat’l Res. Def. Council, 555 U.S. 7, 20 (2008).
     4
25     Isakhanova v. Muniz, 2016 WL 1640649, at *6 (N.D. Cal. Apr. 26, 2016).
     5
       See Decl. of M. Sabra, ¶ 8, Ex. A, p. 23-27.
26   6
       Id. at 22.
     7
27     Id.
     8
       Id.
28   9
       Id. at 20.
                                                     3
      Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 4 of 11



 1   acts that “unambiguously would be regarded as terrorism today.”10 (emphasis in the
 2   original). These are uncontested facts. Thus, Damask’s hostility is the issue, not the
 3   “censoring” of an academic debate or differing views, as Defendants argue.
 4           Ironically, Damask forecloses the possibility of a true academic debate. Further,
 5   Damask’s own email to Sabra, stating that the materials are simply teaching a view relied
 6   upon by terrorists, is contradicted by Damask’s own classroom materials by teaching that:
 7   “[c]ontentions that Islam does not promote warfare or violence cannot be supported
 8   on either theological or historical grounds – indeed, such contentions would flatly
 9   contradict hundreds of Quranic passages and hadiths (“traditions”) of Muhammad,
10   as well as longstanding Islamic jurisprudence.”11 Shockingly, he goes on to say that the
11   “legitimacy of terrorism is supported by nearly every Islamic authority of any
12   significance”12 who are also “unanimous in their approval of suicide attacks.”13 As if that
13   was not brazen enough, Damask teaches that “Muslim popular opinion has some sympathy
14   for terrorism generally, and the ultimate goals of terror group[s] particularly.”14 This is
15   NOT a discussion of what motivates terrorism – it’s calling Islam terrorism; the latter is a
16   violation of the Establishment Clause.
17           Damask’s assigned readings, which appear to reflect his personal views, also
18   conclude that no other interpretation of Islamic doctrine exists. Specifically, that any other
19   interpretation is because of “forces [that] were mobilizing to insert a new meaning.”15 A
20   meaning that is “terribly ironic,” an attempt to “confuse minds,” and “blur the meaning.”16
21           Finally, Damask gives his students a quiz reinforcing the modules objective: the
22   disapproval of, and hostility towards, Islam. The quiz questions require students to conclude
23   that any other interpretation of the terrorism mandate is for “‘gullible’ Westerners” because
24   10
        Id. at 27.
     11
25      Id. at 25. (emphasis added).
     12
        Id. at 28.
26   13
        Id. at 33.
     14
27      Id. at 40. (emphasis in the original).
     15
        See Decl. of M. Sabra, ¶ 9, Ex. B, p. 19.
28   16
        Id. at 18.
                                                     4
       Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 5 of 11



 1   the “overwhelmingly obvious meaning is” “combat / war.”17 Furthermore, the quiz answers
 2   support that “terrorism [is] encouraged” in Islam,18 and that there is an “official, religiously
 3   justified type of warfare waged by the Islamic community on non-believe[rs]”.19 (emphasis
 4   in the original). None of the material is qualified with what Defendants call: “motivations”.
 5           An informed and objective observer would conclude that the primary effect of
 6   Damask’s instruction is hostility towards Islam. This is because his materials create no
 7   conclusion other than that: (1) Islam is dangerous because it mandates the killing of non-
 8   believers and (2) no other plausible interpretation exists because the primary sources of
 9   Islam, the Prophet Muhammed, Islamic Jurisprudence, Contemporary scholars of Islam, and
10   Muslims all agree that the terrorism/jihad mandate is the only interpretation of the excerpts
11   he cites. Perhaps Defendants missed it, but teaching that a religion mandates to kill you, is
12   disapproving of that religion. The module resembles the blatant unconstitutional approval
13   of religion that occurs when public schools demand students to pray in class.20 Plaintiff
14   does not seek to enjoin Damask from teaching Islam-based terrorism. Plaintiffs simply insist
15   that Defendants must comply with the First Amendment of United States Constitution.
16           Damask’s condemnation of Islam is similar to the defendants conduct in
17   Masterpiece Cakeshop Ltd. v. Colorado Civil Rights Comm'n., where they attacked the
18   plaintiff’s religious beliefs as “one of the most despicable pieces of rhetoric.”21
19   Additionally, defendants there compared the plaintiff’s religious objections to those who
20   used religion to “defen[ed] slavery and the Holocaust.”22 The Supreme Court stated that
21   these statements were “inappropriate.”23 Similarly, Damask stating Islam “unanimous[ly]”
22
23   17
        See Decl. of M. Sabra, ¶ 10, Ex. C, p. 11.
     18
        Id. at 6.
24   19
        Id. at 7.
     20
25      Sch. Dist. Of Abington Twp. v. Schempp, 374 U.S. 203, 223-25 (1963) (holding that state
     laws requiring the reading of Bible verses and recitation of the Lord’s Prayer in public
26   schools violated the Establishment Clause).
     21
27      138 S.Ct. 1729, 201 L. Ed. 2d 35 (2018).
     22
        Id.
28   23
        Id.
                                                      5
       Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 6 of 11



 1   mandates the killing of Non-Muslims is “inappropriate” for a professor who “in broaching
 2   controversial issues like religion, …must be sensitive to students' personal beliefs and take
 3   care not to abuse their positions of authority.”24
 4           Defendants’ point to slide 25, which states, “All Islamic terrorist sanctify their
 5   actions through pious reference to Quran and the traditions of the Prophet Muhammad, and
 6   by extensive use of longstanding Islamic doctrine.”25 They argue that a reasonable observer
 7   would understand it as “an analysis of the Islamic texts traditions, and legal doctrines by
 8   which terrorist organizations justify their actions.”26 However, on the same slide students
 9   learn in this introductory27 course that “[c]ontentions that Islam does not promote warfare
10   or violence cannot be supported on either theological or historical grounds – indeed, such
11   contentions would flatly contradict hundreds of Quranic passages and hadith (“traditions of
12   Muhammad), as well as longstanding Islamic jurisprudence.”28 A reasonable observer,
13   exposed to all of the content at issue, would conclude that the primary message is that Islam
14   “promote[s] warfare [and] violence.” Damask closes the door on other interpretations, thus,
15   disapproving of Islam.
16          Defendants’ argument that a reasonable observer would view the materials as an
17   analysis of Islamic doctrine is further contradicted by Damask’s slides. Defendants state
18   that “what the materials actually say is that: Islamic doctrine contains a ‘theological mandate
19   for jihad; that jihad does not simply [encompass] prayer and introspection’, but also
20   requires ‘physical efforts.’”29 Thereafter, on slide 22, Damask argues that jihad is to be
21   understood as “physical, not simply prayer or introspection.”30 The next line on the slides
22   makes light of those who think jihad is “prayer and introspection,” by stating to think that
23
     24
        Farnan, 654 F.3d at 988.
24   25
        Defendants’ Response Brief at p. 10.
     26
25      Id.
     27
        See Decl. of I. Siddiqi, ¶ 5. (Damask states in an interview that POS120 is an
26   introductory course).
     28
27      See Decl. of M. Sabra, ¶ 8, Ex. A, p. 25.
     29
        Defendants’ Response Brief at p. 11. (bold emphasis added).
28   30
        See Decl. of M. Sabra, ¶ 8, Ex. A, p. 22. (emphasis added).
                                                      6
      Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 7 of 11



 1   it is to “‘equate jihad with yoga.’”31 Lastly, his own definition of jihad is “a religiously-
 2   justified, communal mobilization of the resources and capabilities of the Muslim population
 3   for war against unbelievers.”32
 4          To Damask, there is no room for other interpretations of jihad. When a reasonable
 5   observer is told that Islam’s “theological mandate for jihad” means “war against
 6   unbelievers.” and that prayer or introspection is “not” what it means, there is no other
 7   reasonable conclusion other than a disapproval of Islam. Plaintiff’s argument gains traction
 8   and Defendants’ contradiction becomes clearer when the Court looks at the entire module.
 9   It’s not the other way around. The assigned readings’ thesis is that any other interpretation
10   of jihad is the West trying to “confuse” and “blur” minds.33 This is teaching hostility.
11          Plaintiff’s position is further reinforced by a simple reading of quiz question 19 that
12   states that a reasonable observer would be “gullible” to think jihad means anything other
13   than the “overwhelmingly obvious meaning ” of “combat / war.”34 Damask’s entire module
14   is equating jihad to war, and Defendants’ attempt to spin it differently is not believable.
15          In a last ditch attempt to revise their hostile materials, Defendants now argue that,
16   “nowhere does the material state that Muslims are prohibited from living peacefully with
17   their non-Muslim neighbors.”35 Defendants confuse the standard for hostility. The idea that
18   Islam does not mandate terrorism is nowhere to be found because Damask’s materials refute
19   the notion of a peaceful religion. The aforementioned materials within Module 6 all support
20   Plaintiff’s request for preliminary relief, because they demonstrate hostility towards Islam.
21          Defendants are also incorrect – Plaintiffs did not waive the secular prong of the
22   Lemon test, and actually distinguished secular context cases from the facts in this case. See
23   Pl’s Memo, 17:11-19; 18-1:18.
24          II.    Academic Freedom Is Not A Defense To Unconstitutional Instruction.
25
     31
        Id.
26   32
        Id. (emphasis in the original).
     33
27      See Decl. of M. Sabra, ¶ 9, Ex. B, p. 18.
     34
        See Decl. of M. Sabra, ¶ 10, Ex. C, p. 11.
28   35
        Defendants’ Response Brief at p. 11.
                                                     7
       Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 8 of 11



 1          Defendants argue that “personal offense,” is not enough to override “academic
 2   freedom.”36 If Damask decided to segregate his class on the basis of race in the name of
 3   academic freedom, undoubtedly this Court would enjoin him because his actions would
 4   violate the Constitution. Even if MCCCD decided not to stop him in the name of academic
 5   freedom, this Court cannot “‘defer to [their] decision to err on the side of academic
 6   freedom.’”37
 7           Ninth Circuit authority states clearly that academic freedom cannot be used to
 8   justify unconstitutional speech. Defendants have cited to no authority that has held
 9   otherwise. The case Defendants rely on to support their claim that this Court must “defer”
10   to the college’s decisions also agrees that unconstitutional speech is not protected speech.38
11   The Rodriguez court stated that unconstitutional speech would not be protected under
12   academic freedom.39
13           Damask does not even attempt to veil his disapproval of Islam. He has refused to
14   temper his rhetoric through the use of “prominent disclaimers.” Disapproval of religion is
15   not protected speech and thus, the Rodriguez case Defendants cite to (which they were the
16   defendant in) supports Plaintiff’s argument that academic freedom is not applicable here.
17          Other Circuits also agree that academic freedom does not justify unconstitutional
18   speech. For example, the Third Circuit dealt with an academic freedom defense relating to
19   a school avoiding an Establishment Clause violation.40 A teacher challenged a district policy
20   prohibiting his participation in a student-initiated prayer stating that it violated his right to
21   academic freedom.41 The court held that the policy did not violate his right to academic
22   freedom, and instead, that he would violate the Establishment Clause by partaking in the
23   prayer.42 Similarly, academic freedom is inapplicable here.
24   36
        Defendants’ Response Brief at p. 16
     37
25      Id.
     38
        Rodriguez v. Maricopa Cty. Cmty. Coll. Dist., 605 F.3d 703, 709 (9th Cir. 2010).
26   39
        Id.
     40
27      Borden v. Sch. Dist. of Twp. of E. Brunswick, 523 F.3d 153, 174 (3d Cir. 2008),
     41
        Id. at 168.
28   42
        Id. at 153.
                                                      8
       Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 9 of 11



 1
             III.   Damask’s Hostility and Disapproval of Islam is More Brazen Than The
 2                  Facts of Any Other Published Case in the Ninth Circuit.
 3           The facts of this case are both distinguishable and more brazen than any precedential

 4   Establishment Clause case. Damask’s Islamic Terrorism module is grossly transparent. For

 5   ease of the Court’s reference, Plaintiff have compiled a diagram of relevant facts from

 6   authoritative Establishment Clause Cases. See Exhibit A, attached hereto.

 7           In both Vernon v. City of Los Angeles43 and American Family Association, Inc. v.

 8   City & Cty. of San Francisco44 the Ninth Circuit explanied how conduct far less hostile than

 9   the materials at issue in this case qualified as disapproval of religion. However, in those

10   cases, the “prominent disclaimers” and the entire context showed that the disapproval was

11   not the primary effect. For example, in American Family, the defedant was “hostile towards

12   the religious view that homosexuality is sinful or immoral.”45 Damask isn’t hostile to a

13   particular viewpoint within Islam. He is hostile and disapproving of the entire religion and

14   those who follow it.

15           Regarding educators, Torlakson said “truly derogatory language…would…qualify

16   as…government action that…‘disapprove[d] of, religion.’”46 The court further stated that

17   “[c]ertainly courts cannot ignore…‘government action that… disapprove of religion.’”47

18   The Defendants cite to Farnan for the proposition that “teacher[s] must…be given

19   leeway.”48 However, Farnan provides critical guidance, that “[i]n broaching controversial

20   issues like religion, teachers must be sensitive to students' personal beliefs and take care not

21   to abuse their positions of authority.”49 That “[a]t some point a teacher's comments on

22
23
24   43
        27 F.3d 1385 (9th Cir. 1994).
     44
25      277 F.3d 1114 (9th Cir. 2002).
     45
        Id. at 1122.
26   46
        370 F. Supp. 3d at 1082.
     47
27      Id. at 1081.
     48
        Defendants’ Response Brief at p. 16
28   49
        654 F.3d 975, 988 (9th Cir. 2011)
                                                      9
      Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 10 of 11



 1   religion might cross the line and rise to the level of unconstitutional hostility.”50 Damask is
 2   so far passed the hostility line that he can no longer see it.
 3            Defendants anecdotally comment that a preliminary injunction would require the
 4   Court to interpret religious doctrine. Plaintiffs are not asking the Court to adjudicate
 5   religious doctrine. Plaintiffs are asking the Court to apply the standard of an informed,
 6   reasonable observer to deem the Module 6 components at issue as showing hostility towards
 7   Islam.
 8            IV.    Plaintiff CAIR-AZ Has Article III Organizational Standing.
 9            Plaintiff, CAIR-AZ has standing on their own behalf under the organizational theory.
10   “[O]rganizations are entitled to sue on their own behalf for injuries they have sustained.”51
11   “[A]n organization may satisfy the Article III requirement of injury in fact if it can
12   demonstrate: (1) frustration of its organizational mission; and (2) diversion of its resources
13   to combat the particular [problem] in question.”52 Plaintiff, CAIR-AZ is an Arizona-based
14   501(c)(3) non-profit organization committed to education, advocacy, and protecting the
15   civil rights of American Muslims while promoting justice.53
16            Just like Fair Housing non-profits in the cited cases, Plaintiff’s mission is currently
17   frustrated when Damask spreads his dangerous Islamophobic rhetoric to the public in his
18   Islamic Terrorism module.54 Plaintiff is “expend[ing] time and resources” engaging in a
19   campaign to correct this specific injury caused by Defendants.55 CAIR-AZ has suffered
20   actual damages by way of a contract it entered into with a religious scholar to create content
21   for the public to debunk the dangerous information in Damask’s module.56 Plaintiff is
22
     50
        Id.
23   51
        Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).
     52
        Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004).
24   53
        Complaint at ¶ 2.
     54
25      See We Are Am./ Somos Am., Coal. Of Arizona v. Maricopa Cty. Bd. Of Supervisors,
     809 F. Supp. 2d 1084, 1095 (D. Ariz. 2011) ([T]he Ninth Circuit has invoked [Havens]
26   two prong test outside the context of [Fair Housing Act] discrimination).
     55
27      Comm. For Immigrant Rights of Sonoma Cty. v. Cty. of Sonoma, 644 F. Supp. 2d 1177,
     1195 (N.D. Cal. 2009).
28   56
        Complaint at ¶ 63.
                                                      10
      Case 2:20-cv-01080-SMB Document 24 Filed 06/25/20 Page 11 of 11



 1   diverting precious funds as well as time during a global pandemic to counter-act this
 2   unconstitutional behavior. Thus, Plaintiff CAIR-AZ has organizational standing.
 3           Plaintiff seeks to enjoin the Islamic Terrorism module that Damask is currently
 4   teaching in this Summer semester and will teach again in the Fall semester.57 Damask
 5   publicly stated that: “I'll never apologize for teaching the content that I am, or the manner
 6   in which I'm teaching it."58 Thus, the violations are continuing, and Plaintiff’s injunction is
 7   for prospective relief and thereby not moot.
 8                                            Conclusion.
 9           Defendants may teach how terrorists use Islam to justify their actions, in context. But
10   Defendants cannot teach hostility towards Islam, which is precisely what the components
11   within Module 6 at issue do. Therefore, Plaintiffs request a preliminary injunction.
12           DATED this 25th day of June, 2020.
                                                            By s/ Raees Mohamed
13                                                          RM WARNER, PLC
14                                                          Raees Mohamed, Esq.
                                                            8283 N. Hayden Road, Suite 229
15                                                          Scottsdale, Arizona 85258
                                                            Phone: (480) 331-9397
16                                                          Fax: (866) 961-4984
17                                                          By s/ David A. Chami
18                                                          PRICE LAW GROUP
                                                            David A. Chami, Esq.
19                                                          8245 N. 85th Way, Suite 4349
                                                            Scottsdale, Arizona 85258
20
                                                            By s/ Ahmed Soussi
21                                                          CAIR-AZ
                                                            Ahmed Soussi, Esq.
22                                                          1819 S. Dobson Road, Suite 214
                                                            Mesa, Arizona 85202
23                                                          Phone: (480) 704-3706
24                                                          Attorneys for Plaintiffs
25
26
27
     57
          See Decl. of M. Sabra, ¶ 14, Ex. G.
28   58
          See Decl. of I. Siddiqi, ¶ 5. (emphasis added).
                                                     11
